Case 1:20-cv-21108-UU Document 4 Entered on FLSD Docket 03/13/2020 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division

 LOGAN ALTERS, MARTA REYES,
 LAWRENCE WOOD, STEPHEN CLYNE
 and THE PITCHING LAB d/b/a
 TBT TRAINING
 on behalf of themselves, and all those
 similarly situated,

 Plaintiffs,
                                                CASE NO. 1:20-CV-21108-UU
 v.                                             CLASS ACTION
                                                JURY TRIAL DEMANDED
 PEOPLE’S REPUBLIC OF CHINA;
 NATIONAL HEALTH COMMISSION
 OF THE PEOPLE’S
 REPUBLIC OF CHINA;
 MINISTRY OF EMERGENCY MANAGEMENT
 OF THE PEOPLE’S REPUBLIC OF CHINA;
 MINISTRY OF CIVIL AFFAIRS OF THE
 PEOPLE’S REPUBLIC OF CHINA;
 THE PEOPLE’S GOVERNMENT OF HUBEI
 PROVINCE; and THE PEOPLE’S GOVERNMENT
 OF CITY OF WUHAN, CHINA.

 Defendant.

 _______________________________/

                   NOTICE OF ATTORNEY CHANGE OF ADDRESS

         Pursuant to EC/CMF Local Rule of Administrative Procedure 3D, undersigned

 Counsel of Record for all Named Plaintiffs hereby advises the Court of the following

 address and contact changes:

                     Matthew T. Moore
                     The Law Offices of Berman & Berman, P.A.
                     P.O. Box 272789
                     Boca Raton, FL 33427.
                     Tel: (561) 826-5200
                     Fax: (561) 826-5201
                     Primary email: mmoore@thebermanlawgroup.com
Case 1:20-cv-21108-UU Document 4 Entered on FLSD Docket 03/13/2020 Page 2 of 3



                     Secondary email: service@thebermanlawgroup.com

       Undersigned respectfully request the Clerk to update this matter and the docket

 with above information.

 Dated this 13th day of March, 2020.
                                  THE LAW OFFICES OF
                                  BERMAN & BERMAN, P.A.
                                  P.O. Box 272789
                                  Boca Raton, FL 33427
                                  Telephone: (561) 826-5200
                                  Fax: (561) 826-5201

                                  By: /s Matthew T. Moore
                                  Matthew T. Moore, Esq.
                                  Fla. Bar No. 70034
                                  Primary: mmoore@thebermanlawgroup.com
                                  Secondary: service@thebermanlawgroup.com
Case 1:20-cv-21108-UU Document 4 Entered on FLSD Docket 03/13/2020 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been filed with

 the Court’s CM/ECF filing system, which shall cause an email notice to be sent to all

 parties of record in this matter.



                                     By: /s Matthew T. Moore
                                     Matthew T. Moore, Esq.
                                     Fla. Bar No. 70034
                                     Primary: mmoore@thebermanlawgroup.com
                                     Secondary: service@thebermanlawgroup.com
